Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Claims 1-19 are currently pending.
2.	Claims 1, 11-14, and 17 are currently amended.
3.	Claims 18 and 19 are new.
4.	The objections to the drawings and specification are overcome.
5.	The objection to Claims 13 and 14 for being dependent upon a rejected base claim has been withdrawn.
6.	The 112(b) rejection to Claim 17 has been overcome.

Response to Arguments
7.	Applicant’s amendments have overcome the applied prior art.  The rejection of Claims 1-17 have been withdrawn. 

Drawings
8.	The drawings that were filed on 1/18/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Any claim not specifically mentioned has been included based on its dependency.
10.	Regarding Claim 1, the claim is indefinite because it cannot be clearly understood how the controller configured to “determine a tilt angle of the radar wave according to a time delay of a propulsion hysteresis effect of the UAV” and “adjust an emission direction of the radar wave according to the determined tilt angle” relates to controlling the flight attitude of the UAV.  It is unclear how the first relative height and the second relative height relate to the tilting of the radar.  According to the specification, this appears to be determined by the radar, but the claim does not reflect this limitation.  Also, it is unclear how the tilt angle and emission direction relate to the control of the vehicle.  The specification appears to indicate that the determination is linked, but the claim does not reflect this limitation.

Allowable Subject Matter
11.	Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
12.	Claims 18 and 19 are allowed.
13.	Regarding Claim 18, the following is an examiner’s statement of reasons for allowance:  The closest prior art references do no teach or render obvious an unmanned aerial vehicle, comprising: a radar; and a controller configured to: determine a first relative height between the unmanned aerial 
14.	Regrading Claim 19, the following is an examiner’s statement of reasons for allowance:  The closest prior art references do no teach or render obvious an unmanned aerial vehicle, comprising: a controller, the controller being configured to: determine a first relative height between the unmanned aerial vehicle (UAV) and a ground reflector directly below the UAV and a second relative height between the UAV and a ground reflector ahead the UAV; determine a third relative height between the UAV and a ground reflector behind the UAV through a rotating radar when the rotating radar tilts backward and downward to emit a radar wave; determine a tilt angle of the radar wave according to a time delay of a propulsion system hysteresis effect of the UAV; adjust an emission direction of the radar wave according to the determined tilt angle; determine a combined relative height for reflecting a front terrain change according to the first relative height, the second relative height, and the third relative height; and control a flight attitude of the UAV according to the combined relative height.
15.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior Art
16.	None of the prior art cited could anticipate, or be combined to render obvious the claimed invention as best understood. Upon resolution of the above cited issues, the claims will be in condition for allowance.
Allen (US 20140058593 A1) is directed to determining low altitudes for unmanned aerial vehicles (UAV) and uses sensors to determine the altitude for the UAV.
Hicks (US 6389354 B1) is directed to a terrain navigation for a stationary or moving vehicle that determines a measured height with error estimation.
Chen (US 10712751 B2) is directed to terrain simulation flying of an unmanned aerial vehicle.
Line (US 20180032087 A1) is directed to an unmanned aerial vehicle with obstacle avoidance.
Luo (US 20170334568 A1) is directed to controlling an aircraft along a moving direction.
Tan (US 20180314268 A1) is directed to detecting and following terrain height autonomously along a flight path.

Conclusion
17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL T SILVA/Examiner, Art Unit 3663   

/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663